             Case 2:20-cv-00592-SMD Document 1 Filed 08/12/20 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMAn                  1: rz         Irt
                                  NORTHERN DIVISION
                                                                             . AUG 1 2 P 2: 03
F.J. HAWKINS,                                                                                   K
                                                                                         :OUR,T
        Plaintiff,                                                                          ALA
                                              CIVIL ACTION NO:        2:20−cv−592
v.                                            CV-20-
                                              JURY DEMAND

PLABON PETROLEUM,INC.,

        Defendant.


                                     COMPLAINT
I.      JURISDICTION

        1.      The jurisdiction of this Court is invoked pursuant to 42 U.S.C. §1981. The

jurisdiction ofthis Court is invoked to secure protection ofand redress deprivation ofrights secured

by 42 U.S.C. §1981 providing for injunctive and other relief against race discrimination in

employment.

       2.       The plaintiff has filed his race discrimination case within four (4) years of the

discriminatory treatment.

II.    PARTIES

       3.       Plaintiff, F.J. Hawkins, is a male African-American citizen ofthe United States and

a resident ofEufaula, Alabama. At all times relevant to this lawsuit,the plaintiff has been employed

by Defendant at its Eufaula, Barbour County, Alabama location.

       4.       Defendant, Plabon Petroleum, Inc., is an entity doing business in Alabama, and is

subject to suit under 42 U.S.C. §1981.

                                                 1
             Case 2:20-cv-00592-SMD Document 1 Filed 08/12/20 Page 2 of 6



III.    CAUSE OF ACTION - RACIALLY HOSTILE WORK ENVIRONMENT
        PURSUANT TO 42 U.S.C. §1981

        5.      The plaintiff re-alleges and incorporates by reference paragraphs 1-4 with the same

force and effect as if fillly set out in specific detail hereinbelow.

        6.      Plaintiff has been discriminated against because of race, African-American, in that

he has had been forced to work in a racially hostile work environment.

        7.      Plaintiff began his employment with Defendant at the Beeline on Highway 431 in

Eufaula in March 2019. Plaintiff stocks the cooler and works seven days a week for approximately

2 hours a day. Due to COVID,Plaintiff now works from 7:30-9:30 p.m. in lieu of his former hours

of 9:00-11:00 p.m.

        8.      Plaintiff usually works with MD(LNU), Store Manager/Supervisor.

        9.      MD constantly refers to Plaintiff as "nigger" and "nigger faggot." A lot of these

comments are in front ofcustomers. MD uses"nigger to refer to Plaintiffseveral times a week(2-

3 times a week).

        10.     Some examples of MD's comments that Hawkins has heard are as follows:

               •        Customers will come into the store and speak with Plaintiff while he is
                        working. When they go up to the cash register, MD will ask them if they
                        were talking to that"nigger faggot." They will all start laughing at this. This
                        has happened quite often.

               •        When customers see Plaintiffoutside ofthe store,they willjoke with him and
                        call him "nigger faggor because of MD's comments.

               •       Once Plaintiff'sjacket, that he would wear into the cooler, went missing. He
                       asked MD about this. MD was irritated by Plaintiff asking about the jacket,
                       told him he didn't have the jacket and asked him "why do you keep messing
                       with me you "nigger SOB." This incident happened in April/May 2020.

               •        When Plaintifffirst started working and was learning how to stock the cooler,


                                                   2
          Case 2:20-cv-00592-SMD Document 1 Filed 08/12/20 Page 3 of 6



                      he was not as fast as he is today because he was learning. MD told him
                      "nigger what is wrong with you? If you don't get the stuff on the shelves
                      then that means no sell. Have to put the stuff on the shelves where the
                      customers can get to it, you son of a bitch."

              •       When African-American customers come in and pay with change, MD gets
                      mad. He says these "MFs" and/or "niggers" come in with all the pennies.
                      Plaintiffsaid, what's wrong? It's still money. MD said -"these niggers know
                      better than to bring all of these pennies in here, I know they have dollars."
                      MD has said this about multiple people.

                      When African-American customers come in from working at the chicken
                      plant, they sometimes have their pants pulled low. MD says "these nigger
                      SOBs come in with pants down;these niggers know better." Also sometimes
                      says "these crazy-ass niggers come in with their pants down."

              •       One time an African-American couple came in to buy beer and it was almost
                      closing time. MD argued with them about it being almost closing time. Then
                      the man had to go back out to the car to get money. MD referred to them as
                      SOBs and MFs in front of Plaintiff.

              •       A few times, Plaintiff has seen customers try to pump gas before paying for
                      it. If they are African-American, MD will go off and say "look at that
                      nigger." MD will cut the pump off, then the customer has to come in to get
                      the pump turned on. MD says that "I ain't cutting the pump on for these
                      niggers."

              •      Once Plaintiff dropped a beer bottle and it broke. MD yelled at him and said
                     "you son of a bitch nigger, you can't be doing this. Nigger you want a job,
                     you've got to tighten up and not be dropping my shit."

              •      One time Someone messed up a bathroom. MD asked Plaintiffif he cleaned
                     up the bathroom good. Plaintiff said yes. MD went into the bathroom and
                     saw something. He said to Plaintiff, "nigger you are supposed to be
                     cleaning." Just kept on saying nigger this/nigger that.

              •      When the issue of giving Plaintiff a raise was brought up by the owner, MD
                     said "not that nigger."

       11.    Plaintiff complained about the way MD spoke to him to the owner Mr. Islam. Mr.

Islam asked him if he ever saw Roanna,another African-American employee, and Plaintiffsaid no.



                                               3
           Case 2:20-cv-00592-SMD Document 1 Filed 08/12/20 Page 4 of 6



That was the extent ofthe conversation. This conversation took place around Valentines Day 2020.

MD's racial harassment of Plaintiff continued after this conversation with Mr. Islam.

        12.     No one ever gave Plaintiffa copy ofa harassment policy or a handbook. He does not

know if the company has a harassment policy or handbook.

        13.    The harassment which Plaintiff has been subjected to was unwelcome, based

on his race, and was severe or pervasive so that it affected the terms and conditions of his

employment.

        14.     As described above,Plaintiffwas subjected to harassment by his supervisor and

Defendant is liable for such harassment.

        15.    Plaintiffcomplained about the racial harassment to the owner ofthe company

but no corrective action was taken and the harassment continued.

        16.    Based on Defendant's conduct, Plaintiff has suffered emotional distress,

embarrassment, and humiliation.

        17.    Defendant's actions were willful, with malice, and with reckless disregard of

Plaintiffs rights.

        18.    Plaintiff seeks to redress the wrongs alleged herein and this suit for back-pay plus

interest, an injunctive and declaratory judgment is his only means of securing adequate relief.

Plaintiff is now suffering and will continue to suffer irreparable injury from Defendant's unlawful

policies and practices as set forth herein unless enjoined by this Court.
              Case 2:20-cv-00592-SMD Document 1 Filed 08/12/20 Page 5 of 6



IV.      PRAYER FOR RELIEF

         WHEREFORE,Plaintiffrespectfully prays that this Court assumejurisdiction ofthis action

and after trial:

         1.        Issue a declaratory judgment that the employment policies, practices, procedures,

conditions and customs of Defendant are violative ofthe rights ofPlaintiff as secured by 42 U.S.C.

§1981.

         2.        Grant Plaintiff a permanent injunction enjoining Defendant, its agents, successors,

employees, attorneys and those acting in concert with Defendant and at Defendant's request from

continuing to violate 42 U.S.C. §1981.

         3.        Enter an order requiring Defendant to make Plaintiff whole by awarding him punitive

and compensatory damages and/or nominal damages,declaratory and injunctive relief, and benefits.

         4.        Plaintiff further prays for such other relief and benefits as the cause ofjustice may

require, including but not limited to, an award of costs, a i orney's fees and expenses.

                                                 Res        lly submitted,
                                                                              '14111.
                                                                                  : 1
                                                                                  /
                                                 Key'      ent
                                                 Counsel f r the Plaintiff

OF COUNSEL:

WIGGINS,CHILDS,PANTAZIS,
       FISHER & GOLDFARB,LLC
The Kress Building
301 19th Street North
Birmingham, Alabama 35203
205/314-0500
205/254-1500(fax)




                                                    5
         Case 2:20-cv-00592-SMD Document 1 Filed 08/12/20 Page 6 of 6




                 PLAINTIFF DEMANDS A TRIA BY JURY ON ALL
                              TRIABLE    ES.


                                     OF CO   SEL



DEFENDANT'S ADDRESS:
Serve via Certified Mail

Plabon Petroleum,Inc.
c/o SM Mon Islam, Registered Agent
3409 Atlanta Highway
Montgomery, Alabama 36109




                                      6
